DETAILED ACTION
This office action is a response to the amendment and arguments filed on October 6, 2022.
Claims 1-30 are pending.
Claims 1-6, 8-11, 13-15, 17, 18, 20-30 are rejected.
Claims 7, 12, 16 and 19 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 12, filed October 6, 2022, with respect to the rejection of Claim 17 under 35 U.S.C. §112(b) have been fully considered and are persuasive.  The rejection of Claim 17 under 35 U.S.C. §112(b) has been withdrawn. 

Applicant’s arguments with respect to claim(s) 1-6, 8-11, 13-15, 17, 18, 20-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been revised and set forth below according to the amended claims (See Office Action).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 23, 26 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Eyuboglu et al. U.S. Patent 11,271,699, hereinafter Eyuboglu, in view of Jiao et al. WIPO Publication WO 2015/077987, machine translated, hereinafter Jiao.

Regarding Claim 1, Eyuboglu discloses a method for wireless communication at a device (Abstract; Figure 1-5), comprising: 
transmitting a random access channel signal using a transmit beam of a set of transmit beams (Column 59 RRC reconfiguration message including random access channel configuration; Column 63 [Line 1-12] Once the UE has acquired all necessary configuration information from SIB1, it can send a PRACH preamble 502 using a unique PRACH resource that corresponds to the selected SSB index (beam). Using channel reciprocity, UE derives the Tx beam to use to send the PRACH preamble from the Rx beam it learned from the corresponding SSB beam. All RF nodes are configured with the same PRACH resources. Therefore, PRACH receivers in different RF nodes will operate on the same PRACH resource with the same Rx beam at the same time. SIB1 may also include a CORESET, a control channel resource set, configuration for the UE to use to receive the Random Access Response (RAR) message).; 
receiving, based at least in part on the transmitted random access channel signal, a receive beam of a set of receive beams; determining a level of self-interference of the received beam (Column 59 RRC reconfiguration message including random access channel configuration; Column 63 [Line 1-12] Once the UE has acquired all necessary configuration information from SIB1, it can send a PRACH preamble 502 using a unique PRACH resource that corresponds to the selected SSB index (beam). Using channel reciprocity, UE derives the Tx beam to use to send the PRACH preamble from the Rx beam it learned from the corresponding SSB beam. All RF nodes are configured with the same PRACH resources. Therefore, PRACH receivers in different RF nodes will operate on the same PRACH resource with the same Rx beam at the same time. SIB1 may also include a CORESET, a control channel resource set, configuration for the UE to use to receive the Random Access Response (RAR) message; Column 137 [Line 61] – Column 139 [Line 58] In certain channel conditions and especially when certain combinations of Tx and Rx beams are in use, the analog self-interference at the input of the A/D converter may be too high and cause an overall performance degradation.; In order to utilize multi-panel full-duplex communications in an MP in the mesh network, the technology described in this specification uses an adaptive technique, where full-duplex communication is not used for certain Tx and Rx beam pairs for which the analog self-interference is estimated to be above a certain threshold. MP maintains a table of “prohibited” beam pairs for which half-duplex operation is enforced. MP does not schedule transmission and reception on the prohibited beam pairs at the same time. To determine the level of self-interference for each beam pair, an MP transmits on one of L (e.g., L=4) panels using one of the N (e.g., N=64) Tx beams, and measures the self-interference on the other L−1 (e.g., 3) panels using at least one of the N (e.g., 64) Rx beams on each panel. This procedure can be repeated until self-interference measurements are taken for all L(L−1)/2×N.sup.2 possible Tx/Rx beam pairs. Beam pairs that produce self-interference that falls above a certain threshold are stored in table).
Eyuboglu discloses a transmission of a random access channel signal and self-interference as well as operating certain beam pairs in a half-duplex configuration based on a level of self-interference but may not explicitly disclose operating in a half-duplex communications mode or a full-duplex communications mode based at least in part on the determined level of self-interference.
However, Jiao more specifically teaches operating in a half-duplex communications mode or a full-duplex communications mode based at least in part on the determined level of self-interference (Page 10 [Paragraph 16] In the existing full-duplex system, since the transceiver channel operates at the same frequency at the same time, the self-interference in the full-duplex system will have a great influence on the performance of the communication system, and is a major factor affecting the performance of the system. Due to practical limitations, self-interference cannot be completely eliminated, so residual self-interference affects full-duplex system performance. Therefore, it is necessary to dynamically select a full-duplex or half-duplex mode based on residual self-interference power to improve system performance; That is based on a determined level of self-interference a device determines whether to operate in a half-duplex communication mode or a full-duplex communication mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jiao. Jiao provides a solution which enables determining the transmission mode of the full duplex apparatus by the base station according to the information of the self-interference cancellation capability of the full duplex apparatus and the information of the signal-to-noise ratio of the target signal received by the full duplex apparatus so that influence of strong self-interference on a full duplex system is avoided, thus improving performance of the full duplex system (Jiao Abstract).

Regarding Claim 23, Eyuboglu discloses a method for wireless communication at a network device (Abstract; Figure 1-5), comprising: 
determining a random access channel configuration for a device to transmit a random access channel signal using a transmit beam of a set of transmit beams (Column 59 RRC reconfiguration message including random access channel configuration; Column 63 [Line 1-12] Once the UE has acquired all necessary configuration information from SIB1, it can send a PRACH preamble 502 using a unique PRACH resource that corresponds to the selected SSB index (beam). Using channel reciprocity, UE derives the Tx beam to use to send the PRACH preamble from the Rx beam it learned from the corresponding SSB beam. All RF nodes are configured with the same PRACH resources. Therefore, PRACH receivers in different RF nodes will operate on the same PRACH resource with the same Rx beam at the same time. SIB1 may also include a CORESET, a control channel resource set, configuration for the UE to use to receive the Random Access Response (RAR) message).
and determine a level of self-interference of a receive beam of a set of receive beams associated with the device (Column 137 [Line 61] – Column 139 [Line 58] In certain channel conditions and especially when certain combinations of Tx and Rx beams are in use, the analog self-interference at the input of the A/D converter may be too high and cause an overall performance degradation.; In order to utilize multi-panel full-duplex communications in an MP in the mesh network, the technology described in this specification uses an adaptive technique, where full-duplex communication is not used for certain Tx and Rx beam pairs for which the analog self-interference is estimated to be above a certain threshold. MP maintains a table of “prohibited” beam pairs for which half-duplex operation is enforced. MP does not schedule transmission and reception on the prohibited beam pairs at the same time. To determine the level of self-interference for each beam pair, an MP transmits on one of L (e.g., L=4) panels using one of the N (e.g., N=64) Tx beams, and measures the self-interference on the other L−1 (e.g., 3) panels using at least one of the N (e.g., 64) Rx beams on each panel. This procedure can be repeated until self-interference measurements are taken for all L(L−1)/2×N.sup.2 possible Tx/Rx beam pairs. Beam pairs that produce self-interference that falls above a certain threshold are stored in table),
and transmitting a message including the random access channel configuration (Eyuboglu Column 59 RRC reconfiguration message including random access channel configuration; Column 63 [Line 1-12] Once the UE has acquired all necessary configuration information from SIB1, it can send a PRACH preamble 502 using a unique PRACH resource that corresponds to the selected SSB index (beam). Using channel reciprocity, UE derives the Tx beam to use to send the PRACH preamble from the Rx beam it learned from the corresponding SSB beam. All RF nodes are configured with the same PRACH resources. Therefore, PRACH receivers in different RF nodes will operate on the same PRACH resource with the same Rx beam at the same time. SIB1 may also include a CORESET, a control channel resource set, configuration for the UE to use to receive the Random Access Response (RAR) message.).
Eyuboglu readily discloses the limitations of Claim 23 but may not explicitly disclose  determining a level of self-interference, wherein the level of self-interference is associated with the network device operating in a half-duplex communications mode or a full-duplex communications mode. 
However, Jiao more specifically teaches determining a level of self-interference, wherein the level of self-interference is associated with the network device operating in a half-duplex communications mode or a full-duplex communications mode (Page 10 [Paragraph 16] In the existing full-duplex system, since the transceiver channel operates at the same frequency at the same time, the self-interference in the full-duplex system will have a great influence on the performance of the communication system, and is a major factor affecting the performance of the system. Due to practical limitations, self-interference cannot be completely eliminated, so residual self-interference affects full-duplex system performance. Therefore, it is necessary to dynamically select a full-duplex or half-duplex mode based on residual self-interference power to improve system performance; That is based on a determined level of self-interference a device determines whether to operate in a half-duplex communication mode or a full-duplex communication mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jiao. Jiao provides a solution which enables determining the transmission mode of the full duplex apparatus by the base station according to the information of the self-interference cancellation capability of the full duplex apparatus and the information of the signal-to-noise ratio of the target signal received by the full duplex apparatus so that influence of strong self-interference on a full duplex system is avoided, thus improving performance of the full duplex system (Jiao Abstract).


Regarding Claim 29, see the rejection of Claim 1. Claim 1 is a method claim corresponding to the apparatus of Claim 29 with the same features. Therefore the same rejection applies as the rejection of Claim 1. See Figure 1, 4, 13 of Eyuboglu and Figure 1, 2 and 4 for corresponding structure.

Regarding Claim 30, see the rejection of Claim 23. Claim 23 is a method claim corresponding to the apparatus of Claim 30 with the same features. Therefore the same rejection applies as the rejection of Claim 23. See Figure 1, 4, 13 of Eyuboglu and Figure 1, 2 and 4 for corresponding structure. 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Eyuboglu in view of Jiao as applied to claim 1 above, and further in view of Su et al. U.S. Patent Application Publication 2022/0182160, hereinafter Su.

Regarding Claim 2, Eyuboglu in view of Jiao disclose the method of Claim 1. Eyuboglu in view of Jiao fail to explicitly disclose determining a random access channel configuration, wherein determining the level of self-interference comprises: determining the level of self-interference of the received beam based at least in part on the random access channel configuration.
However, Su more specifically teaches determining a random access channel configuration, wherein determining the level of self-interference comprises: determining the level of self-interference of the received beam based at least in part on the random access channel configuration (Abstract; Paragraph [0008 and 0086-0097] System information and configuration including cyclic prefix length of the physical random access channel and corresponding self-interference channel estimation based on system information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Eyuboglu in view of Jiao with the teachings of Su. Su provides techniques in which the flexibility of time-frequency resource configuration is improved, thus, improving system performance by configuring the transmission direction of the slot in a semi-static or dynamic manner. The method improves the efficiency of data transmission of the terminal without significantly affecting the performance in the full-duplex mode. The method realizes the configuration or scheduling of the duplex mode of the terminal, thus, optimizing performance and improving efficiency. The full-duplex transmission is not achieved without self-interference elimination, the performance of self-interference elimination strongly affects the throughput of a full-duplex system since the self-interference elimination technology is a technology for enabling of full-duplex technology (Su Abstract; Paragraph [0002-0008]).

Regarding Claim 3, Eyuboglu in view of Jiao and Su disclose the method of Claim 2. Eyuboglu in view of Jiao and Su further disclose receiving from a network device a message including the random access channel configuration, wherein determining the level of self-interference comprises: determining the level of self-interference of the received beam based at least in part on the received message from the network device (Su Abstract; Paragraph [0008 and 0086-0097] System information and configuration including cyclic prefix length of the physical random access channel and corresponding self-interference channel estimation based on system information received from a network device).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Eyuboglu in view of Jiao and Su as applied to claim 2 above, and further in view of Park et al. U.S. Patent Application Publication 2021/0127425, hereinafter Park.

Regarding Claim 4, Eyuboglu in view of Jiao and Su disclose the method of Claim 2. Eyuboglu in view of Jiao and Su fail to explicitly disclose determining a transmit power level of the random access channel signal based at least in part on the random access channel configuration, wherein transmitting the random access channel signal comprises: transmitting the random access channel signal using the transmit beam of the set of transmit beams based at least in part on the determined transmit power level of the random access channel signal.
However, Park more specifically teaches determining a transmit power level of the random access channel signal based at least in part on the random access channel configuration, wherein transmitting the random access channel signal comprises: transmitting the random access channel signal using the transmit beam of the set of transmit beams based at least in part on the determined transmit power level of the random access channel signal (Paragraph [0143] random access related configuration information may include Physical Random Access Channel (PRACH) time/frequency resource configuration for msg. 1 explicitly notified by a BS, Rx beam information of a BS corresponding to it, msg.2. Using information of a best beam-pair (e.g., a BS Tx beam received with highest power or the like and a UE Rx beam formed correspondingly, etc.) obtained in a downlink synchronization process or the like, a UE can transmit PRACH by selecting a Tx beam corresponding to a UE Rx beam of the best beam-pair from PRACH time resource (e.g., Synchronization Signal-block (SS-block) and PRACH time/frequency resource are associated with each other and the SS-block may be associated with a BS Tx beam) corresponding to a BS Tx beam of the best beam-pair).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Eyuboglu in view of Jiao and Su with the teachings of Park. The method enables sending and receiving a signal by the terminal and the base station using the beams so as to perform random access procedure through the beams (Park Abstract; Paragraph [0003-0027]).

Claims 5 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Eyuboglu in view of Jiao as applied to claim 1 above, and further in view of Cirik et al. U.S. Patent Application Publication 2019/0215048, hereinafter Cirik.

Regarding Claim 5, Eyuboglu in view of Jiao disclose the method of Claim 1. Eyuboglu in view of Jiao fail to disclose determining a timing advance associated with the random access channel signal based at least in part on one or more timing advances associated with one or more uplink transmissions, wherein transmitting the random access channel signal comprises: transmitting the random access channel signal using the transmit beam of the set of transmit beams based at least in part on the timing advance, wherein the timing advance associated with the random access channel signal and the one or more timing advances associated with the one or more uplink transmissions are a same timing advance.
However, Cirik teaches determining a timing advance associated with the random access channel signal based at least in part on one or more timing advances associated with one or more uplink transmissions, wherein transmitting the random access channel signal comprises: transmitting the random access channel signal using the transmit beam of the set of transmit beams based at least in part on the timing advance, wherein the timing advance associated with the random access channel signal and the one or more timing advances associated with the one or more uplink transmissions are a same timing advance (Paragraph [0459-0464] a gNB may transmit one or more messages comprising at least one of the following: first parameters indicating configuration of one or more reference signals (CSI-RS and/or SS blocks), second parameters indicating one or more RACH resources for beam failure recovery request; or third parameters indicating one or more associations between at least one of the one or more reference signals and at least one of the one or more RACH resources. The UE may determine a first timing-advance (TA) value for uplink transmission timing. The UE may transmit a first preamble via a first RACH resource based on the uplink transmission timing. The UE may determine a first timing-advance (TA) value for uplink transmission timing and may transmit a first preamble via a first RACH resource based on the uplink transmission timing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Eyuboglu in view of Jiao with the teachings of Cirik. Radio access network resource isolation is achieved by avoiding shortage of shared resources in one slice that breaks a service level agreement for another slice. The new RAN provides a differentiated handling of traffic for different network slices that is pre-configured, and allows a single RAN node to support multiple slices. The flexibility is provided between different scheduling types without increasing downlink control information overhead. The bandwidth portions allow user equipment to operate at different power levels during the active state, thus effectively providing some more intermediate operating points between the ON and OFF states from the point of view of DRX operation (Cirik Abstract; Paragraph [0181, 0249, 0264 and 0459-0460]).

Regarding Claim 27, Eyuboglu in view of Jiao disclose the method of Claim 26. Eyuboglu in view of Jiao fail to disclose determining a timing advance associated with the random access channel configuration based at least in part on one or more timing advances associated with one or more uplink transmissions, wherein receiving the random access channel signal comprises: receiving the random access channel signal using the receive beam of the set of transmit beams based at least in part on the timing advance.
However, Cirik teaches determining a timing advance associated with the random access channel configuration based at least in part on one or more timing advances associated with one or more uplink transmissions, wherein receiving the random access channel signal comprises: receiving the random access channel signal using the receive beam of the set of transmit beams based at least in part on the timing advance (Paragraph [0459-0464] a gNB may transmit one or more messages comprising at least one of the following: first parameters indicating configuration of one or more reference signals (CSI-RS and/or SS blocks), second parameters indicating one or more RACH resources for beam failure recovery request; or third parameters indicating one or more associations between at least one of the one or more reference signals and at least one of the one or more RACH resources. The UE may determine a first timing-advance (TA) value for uplink transmission timing. The UE may transmit a first preamble via a first RACH resource based on the uplink transmission timing. The UE may determine a first timing-advance (TA) value for uplink transmission timing and may transmit a first preamble via a first RACH resource based on the uplink transmission timing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Eyuboglu in view of Jiao with the teachings of Cirik. Radio access network resource isolation is achieved by avoiding shortage of shared resources in one slice that breaks a service level agreement for another slice. The new RAN provides a differentiated handling of traffic for different network slices that is pre-configured, and allows a single RAN node to support multiple slices. The flexibility is provided between different scheduling types without increasing downlink control information overhead. The bandwidth portions allow user equipment to operate at different power levels during the active state, thus effectively providing some more intermediate operating points between the ON and OFF states from the point of view of DRX operation (Cirik Abstract; Paragraph [0181, 0249, 0264 and 0459-0460]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Eyuboglu in view of Jiao as applied to claim 1 above, and further in view of Deenoo et al. U.S. Patent Application Publication 2019/0081688, hereinafter Deenoo.

Regarding Claim 6, Eyuboglu in view of Jiao disclose the method of Claim 1. Eyuboglu in view of Jiao fail to disclose receiving a message including an indication of a timing advance associated with the random access channel signal, wherein transmitting the random access channel signal comprises: transmitting the random access channel signal using the transmit beam of the set of transmit beams based at least in part on the timing advance indicated in the received message, wherein the timing advance associated with the random access channel signal is different from one or more timing advances associated with one or more uplink transmissions.
However, Deenoo teaches receiving a message including an indication of a timing advance associated with the random access channel signal, wherein transmitting the random access channel signal comprises: transmitting the random access channel signal using the transmit beam of the set of transmit beams based at least in part on the timing advance indicated in the received message, wherein the timing advance associated with the random access channel signal is different from one or more timing advances associated with one or more uplink transmissions (Paragraph [0133] An mB may determine the timing advance for each WTRU TX beam during the UL reference signal transmission procedure. At least two TX beams from the WTRU may be associated with different timing advance values. A WTRU may apply timing advances to one or more TX beams based on a timing advance configuration in a MAC message or in a higher layer signaling (e.g., RRC) message. The timing advance value may be indexed by TX beam ID or UL reference signal sequence number. Alternatively, a WTRU may receive an RAR message with individual TX beam responses or may receive a block response where each TX beam may be referenced by RA-RNTI and which includes an associated timing advance and/or transmission power setting. A WTRU may apply the same timing advance value to two or more TX beams and consider them as belonging to a timing advance group. A WTRU may set the initial transmission for a multi-beam UL reference signal based on current wide beam PUSCH power. Alternatively, a WTRU may set a maximum power for UL reference signal beams and may receive closed loop feedback to ramp down the UL transmission power from the maximum power via transmit power control (TPC) bits.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Eyuboglu in view of Jiao with the teachings of Deenoo. Deenoo provides a solution for improving reliability of the downlink control channel. Provides a continuous and adaptive beamforming to track channel conditions (Deenoo Abstract; Paragraph [0002-0004 and 0136]).

Claims 8, 10 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Eyuboglu in view of Jiao as applied to claim 1 and 23 above, and further in view of Mundarath et al. U.S. Patent Application Publication 2020/0099439, hereinafter Mundarath.

Regarding Claim 8, Eyuboglu in view of Jiao disclose the method of Claim 1. Eyuboglu in view of Jiao fail to explicitly disclose receiving a message including an indication of a set of preamble identifiers or a set of preamble resources, or both, the set of preamble resources are associated with one or more reference signals, the one or more reference signals including one or more of a synchronization signal block, an uplink reference signal, or a downlink reference signal; and selecting a preamble identifier of the set of preamble identifiers or a preamble resource of the set of preamble resources, or both, based at least in part on the received message, wherein transmitting the random access channel signal comprises: transmitting the random access channel signal using the transmit beam of the set of transmit beams based at least in part on the selected preamble identifier or the selected preamble resource, or both, wherein the random access channel signal includes a random access channel preamble associated with the selected preamble identifier.
However, Mundarath more specifically teaches receiving a message including an indication of a set of preamble identifiers or a set of preamble resources, or both, the set of preamble resources are associated with one or more reference signals, the one or more reference signals including one or more of a synchronization signal block, an uplink reference signal, or a downlink reference signal (Paragraph [0016] system for enabling optimal beamforming using a RACH procedure are disclosed for achieving maximum robustness (coverage) by having each user equipment (UE) generate and transmit one or more RACH preambles which signals multiple TX beams towards the UE so that the base station can accurately calculate the optimal transmit beam(s) which is not limited to the finite or defined set of directional transmit beams on the downlink. In a first step, the base station periodically transmits signal acquisition synchronization signal blocks (SSB) on a defined set of time-multiplexed, directional transmit beams (directions) on the downlink (DL))); 
and selecting a preamble identifier of the set of preamble identifiers or a preamble resource of the set of preamble resources, or both, based at least in part on the received message, wherein transmitting the random access channel signal comprises: transmitting the random access channel signal using the transmit beam of the set of transmit beams based at least in part on the selected preamble identifier or the selected preamble resource, or both, wherein the random access channel signal includes a random access channel preamble associated with the selected preamble identifier (Paragraph [0016 and 0038] At each user equipment (UE) device, the DL receive (RX) beams are scanned to identify a plurality of “m” best or closest beams/beam directions based on measurements on the SSB transmissions, and one or more RACH preambles (e.g., a single composite RACH preamble) are designed to convey the “m” favorable DL TX beams (e.g., m=2) to the base station along with the relative weights for each of the identified “m” beams. In selected embodiments, for uplink transmission on the RACH opportunity corresponding to one of the “m” favorable DL TX beams (e.g., the “strongest” DL TX beam), the UE is configured to design a single composite RACH preamble (SCRP) as a linear weighted superposition of sequences with IDs derived from a subset of IDs reserved for “multiple RACH,” with each sequence in the superposition being weighted proportionally to the relative power received for the corresponding DL TX beams. In accordance with selected embodiments of the present disclosure, a single composite RACH preamble may be designed by defining sets of RACH sequence IDs so that their mapping and selection satisfies the principle that, upon reception by the base station of a RACH preamble (within a RACH opportunity mapping to a SSB beam index, j) that contains a linear superposition of message sequences with IDs belonging to the set, {tilde over (S)}, the base station may, upon identifying any ID within this set, ascertain all IDs contained in {tilde over (S)} and may also determine a unique TX beam index for each ID contained in {tilde over (S)}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Eyuboglu in view of Jiao with the teachings of Mundarath. The signal strength of transmissions is improved to the UEs which are on the beam edges during acquisition without reducing range, and thus, reduces non-uniformity of coverage. The performance of beam edge users suffers, thus, reduces reliability of the RACH procedure without beam optimization to increase signal strength at the UE. The signal strength of the resultant beam to the UE position is effectively increased, thus, enhances link quality (Mundarath Abstract; Paragraph [0001-0003 and 0018]).

Regarding Claim 10, Eyuboglu in view of Jiao and Mundarath disclose the method of Claim 8. Eyuboglu in view of Jiao and Mundarath further disclose wherein selecting the preamble identifier of the set of preamble identifiers or the preamble resource of the set of preamble resources, or both, comprises: selecting the preamble identifier of the set of preamble identifiers or the preamble resource of the set of preamble resources, or both, based at least in part on a criteria (Paragraph [0016 and 0038] At each user equipment (UE) device, the DL receive (RX) beams are scanned to identify a plurality of “m” best or closest beams/beam directions based on measurements on the SSB transmissions, and one or more RACH preambles (e.g., a single composite RACH preamble) are designed to convey the “m” favorable DL TX beams (e.g., m=2) to the base station along with the relative weights for each of the identified “m” beams. In selected embodiments, for uplink transmission on the RACH opportunity corresponding to one of the “m” favorable DL TX beams (e.g., the “strongest” DL TX beam), the UE is configured to design a single composite RACH preamble (SCRP) as a linear weighted superposition of sequences with IDs derived from a subset of IDs reserved for “multiple RACH,” with each sequence in the superposition being weighted proportionally to the relative power received for the corresponding DL TX beams. In accordance with selected embodiments of the present disclosure, a single composite RACH preamble may be designed by defining sets of RACH sequence IDs so that their mapping and selection satisfies the principle that, upon reception by the base station of a RACH preamble (within a RACH opportunity mapping to a SSB beam index, j) that contains a linear superposition of message sequences with IDs belonging to the set, {tilde over (S)}, the base station may, upon identifying any ID within this set, ascertain all IDs contained in {tilde over (S)} and may also determine a unique TX beam index for each ID contained in {tilde over (S)}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Eyuboglu in view of Jiao with the teachings of Mundarath. The signal strength of transmissions is improved to the UEs which are on the beam edges during acquisition without reducing range, and thus, reduces non-uniformity of coverage. The performance of beam edge users suffers, thus, reduces reliability of the RACH procedure without beam optimization to increase signal strength at the UE. The signal strength of the resultant beam to the UE position is effectively increased, thus, enhances link quality (Mundarath Abstract; Paragraph [0001-0003 and 0018]).

Regarding Claim 28, Eyuboglu in view of Jiao disclose the method of Claim 23. Eyuboglu in view of Jiao fail to explicitly disclose allocating a set of preamble identifiers or a set of preamble resources, or both, wherein transmitting the message comprises: transmitting the message including an indication of the set of preamble identifiers or the set of preamble resources, or both.
However, Mundarath more specifically teaches allocating a set of preamble identifiers or a set of preamble resources, or both, wherein transmitting the message comprises: transmitting the message including an indication of the set of preamble identifiers or the set of preamble resources, or both (Paragraph [0016 and 0038] At each user equipment (UE) device, the DL receive (RX) beams are scanned to identify a plurality of “m” best or closest beams/beam directions based on measurements on the SSB transmissions, and one or more RACH preambles (e.g., a single composite RACH preamble) are designed to convey the “m” favorable DL TX beams (e.g., m=2) to the base station along with the relative weights for each of the identified “m” beams. In selected embodiments, for uplink transmission on the RACH opportunity corresponding to one of the “m” favorable DL TX beams (e.g., the “strongest” DL TX beam), the UE is configured to design a single composite RACH preamble (SCRP) as a linear weighted superposition of sequences with IDs derived from a subset of IDs reserved for “multiple RACH,” with each sequence in the superposition being weighted proportionally to the relative power received for the corresponding DL TX beams. In accordance with selected embodiments of the present disclosure, a single composite RACH preamble may be designed by defining sets of RACH sequence IDs so that their mapping and selection satisfies the principle that, upon reception by the base station of a RACH preamble (within a RACH opportunity mapping to a SSB beam index, j) that contains a linear superposition of message sequences with IDs belonging to the set, {tilde over (S)}, the base station may, upon identifying any ID within this set, ascertain all IDs contained in {tilde over (S)} and may also determine a unique TX beam index for each ID contained in {tilde over (S)}). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Eyuboglu in view of Jiao with the teachings of Mundarath. The signal strength of transmissions is improved to the UEs which are on the beam edges during acquisition without reducing range, and thus, reduces non-uniformity of coverage. The performance of beam edge users suffers, thus, reduces reliability of the RACH procedure without beam optimization to increase signal strength at the UE. The signal strength of the resultant beam to the UE position is effectively increased, thus, enhances link quality (Mundarath Abstract; Paragraph [0001-0003 and 0018]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Eyuboglu in view of Jiao and Mundarath as applied to claim 8 above, and further in view of Lee et al. U.S. Patent Application Publication 2022/0217789, hereinafter Lee.

Regarding Claim 9, Eyuboglu in view of Jiao and Mundarath disclose the method of Claim 8. Eyuboglu in view of Jiao and Mundarath fail to explicitly disclose wherein selecting the preamble identifier of the set of preamble identifiers or the preamble resource of the set of preamble resources, or both, comprises: randomly selecting the preamble identifier of the set of preamble identifiers or the preamble resource of the set of preamble resources, or both.
However, Lee more specifically teaches wherein selecting the preamble identifier of the set of preamble identifiers or the preamble resource of the set of preamble resources, or both, comprises: randomly selecting the preamble identifier of the set of preamble identifiers or the preamble resource of the set of preamble resources, or both (Paragraph [0328] randomly selecting an RAPID from a preamble set for the 2-step associated with the selected SSB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Eyuboglu in view of Jiao and Mundarath with the teachings of Lee. Lee provides a solution in which the terminal smoothly transmits and receives a signal for performing a random access process in a wireless communication system (Lee Abstract; Paragraph [0002-0022]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Eyuboglu in view of Jiao and Mundarath as applied to claim 8 above, and further in view of Agiwal et al. U.S. Patent Application Publication 2017/0251460, hereinafter Agiwal.

Regarding Claim 11, Eyuboglu in view of Jiao and Mundarath disclose the method of Claim 8. Eyuboglu in view of Jiao and Mundarath fail to explicitly disclose selecting a subset of preamble resources of the set of preamble resources; and ramping a transmit power level of the random access channel signal over one or more random access channel periods based at least in part on the selected subset of preamble resources of the set of preamble resources, wherein transmitting the random access channel signal comprises: transmitting the random access channel signal using the transmit beam of the set of transmit beams based at least in part on ramping the transmit power level of the random access channel signal over the one or more random access channel periods.
However, Agiwal more specifically teaches selecting a subset of preamble resources of the set of preamble resources; and ramping a transmit power level of the random access channel signal over one or more random access channel periods based at least in part on the selected subset of preamble resources of the set of preamble resources, wherein transmitting the random access channel signal comprises: transmitting the random access channel signal using the transmit beam of the set of transmit beams based at least in part on ramping the transmit power level of the random access channel signal over the one or more random access channel periods (Figure 12A and 21; Paragraph [0217-0242] The UE determines the UL TX beam reciprocal (i.e., same or in same direction) to determined best DL RX beam. The UE transmits PRACH preamble using determined UL TX beam one or multiple times using the power ‘P’. After transmitting PRACH preamble one or multiple times for RX sweeping and if the RAR is not yet received, the UE determines the UL TX beam for PRACH transmission again and retransmit PRACH preamble one or multiple times for RX sweeping using the power ‘P+Delta’. After transmitting PRACH preamble one or multiple times for RX sweeping using the power ‘P+Delta’ and if the RAR is not yet received, the UE determines the UL TX beam for PRACH transmission again and retransmit PRACH preamble one or multiple times for RX sweeping using the power ‘P+2Delta’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Eyuboglu in view of Jiao and Mundarath with the teachings of Agiwal. Agiwal provides a solution in which the random access procedure considering the beam forming is performed more efficiently and accurately. The lower frequencies in cellular band having robust link characteristics can be utilized together with higher frequencies in mmWave band to overcome the reliability issues (Abstract; Paragraph [0002-0020]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Eyuboglu in view of Jiao as applied to claim 1 above, and further in view of Eyuboglu et al. U.S. Patent 11,375,527, hereinafter Eyuboglu’527.

Regarding Claim 13, Eyuboglu in view of Jiao disclose the method of Claim 1. Eyuboglu in view of Jiao fail to explicitly disclose receiving a reference signal using the receive beam of the set of receive beams; and determining a transmit power level of the random access channel signal based at least in part on the received reference signal, wherein transmitting the random access channel signal comprises: transmitting the random access channel signal using the transmit beam of the set of transmit beams based at least in part on the determined transmit power level of the random access channel signal.
However, Eyuboglu’527 more specifically teaches receiving a reference signal using the receive beam of the set of receive beams; and determining a transmit power level of the random access channel signal based at least in part on the received reference signal, wherein transmitting the random access channel signal comprises: transmitting the random access channel signal using the transmit beam of the set of transmit beams based at least in part on the determined transmit power level of the random access channel signal (Column 77-78 and 112-118 A UE 616 located along the line connecting the two RF nodes may have a line-of-sight path to both RF nodes in the same UE Rx beam direction. In such a scenario, the UE may hear SSB transmissions from both RF nodes. In standalone 5G NR deployments, during initial access UE selects the best SSB index in the SSB burst set that has an acceptable level of received signal reference power (RSRP), and then transmits PRACH using as the spatial Tx filter the same spatial filter it used to receive the best SSB index when transmitting PRACH on a PRACH resource that corresponds to the selected SSB index).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Eyuboglu in view of Jiao with the teachings of Eyuboglu’527. Eyuboglu’527 provides techniques which enables the deployment of wireless networks at a low cost and low complexity. By using wireless links to carry backhaul traffic between access points (APs), wireless fidelity (WiFi) mesh networks improve WiFi coverage in homes without requiring new equipment or new cabling. The self-interference module estimates and cancels at least a portion of the interference of the transmitted synchronization signal to the received synchronization signal (Eyuboglu’527 Abstract; Column 1-4).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Eyuboglu in view of Jiao as applied to claim 1 above, and further in view of Agiwal et al. U.S. Patent Application Publication 2017/0251460, hereinafter Agiwal.

Regarding Claim 14, Eyuboglu in view of Jiao disclose the method of Claim 1. Eyuboglu in view of Jiao fail to explicitly disclose receiving a plurality of reference signals using the set of receive beams; and determining a transmit power level of each random access channel signal of a set of random access channel signals for each receive beam of the set of receive beams based at least in part on the received plurality of reference signals, wherein transmitting the random access channel signal comprises: transmitting the set of random access channel signals using the set of transmit beams based at least in part on the determined transmit power level of each random access channel signal of the set of random access channel signals.
However, Agiwal more specifically teaches receiving a plurality of reference signals using the set of receive beams (Figure 12A; Paragraph [0149 and 0229] a UE 1201 measures the beamformed beam measurement signal (SS, RS, and the like) transmitted by a BS 1202 and determines the best DL RX beam); 
and determining a transmit power level of each random access channel signal of a set of random access channel signals for each receive beam of the set of receive beams based at least in part on the received plurality of reference signals (Paragraph [0018, 0089 and 0130] Rx beam measurements for each receive beam; Paragraph [0217-0242] Determination of transmit power level for each beam pair), 
wherein transmitting the random access channel signal comprises: transmitting the set of random access channel signals using the set of transmit beams based at least in part on the determined transmit power level of each random access channel signal of the set of random access channel signals (Figure 12A and 21; Paragraph [0217-0242] The UE determines the UL TX beam reciprocal (i.e., same or in same direction) to determined best DL RX beam. The UE transmits PRACH preamble using determined UL TX beam one or multiple times using the power ‘P’. After transmitting PRACH preamble one or multiple times for RX sweeping and if the RAR is not yet received, the UE determines the UL TX beam for PRACH transmission again and retransmit PRACH preamble one or multiple times for RX sweeping using the power ‘P+Delta’. After transmitting PRACH preamble one or multiple times for RX sweeping using the power ‘P+Delta’ and if the RAR is not yet received, the UE determines the UL TX beam for PRACH transmission again and retransmit PRACH preamble one or multiple times for RX sweeping using the power ‘P+2Delta’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Eyuboglu in view of Jiao with the teachings of Agiwal. Agiwal provides a solution in which the random access procedure considering the beam forming is performed more efficiently and accurately. The lower frequencies in cellular band having robust link characteristics can be utilized together with higher frequencies in mmWave band to overcome the reliability issues (Abstract; Paragraph [0002-0020]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Eyuboglu in view of Jiao and Agiwal as applied to claim 14 above, and further in view of Schober et al. U.S. Patent Application Publication 2021/0135770, hereinafter Schober.

Regarding Claim 15, Eyuboglu in view of Jiao and Agiwal disclose the method of Claim 14. Eyuboglu in view of Jiao and Agiwal disclose determination of levels of self-interference based on received beams but may not explicitly disclose wherein determining the level of self-interference comprises: determining the level of self-interference of the received beam based at least in part on the transmitted set of random access channel signals using the set of receive beams, wherein operating in the mode comprises: operating in the mode based at least in part on the determined level of self-interference based at least in part on the transmitted set of random access channel signals using the set of receive beams.
However, Schober more specifically teaches wherein determining the level of self-interference comprises: determining the level of self-interference of the received beam based at least in part on the transmitted set of random access channel signals using the set of receive beams, wherein operating in the mode comprises: operating in the mode based at least in part on the determined level of self-interference based at least in part on the transmitted set of random access channel signals using the set of receive beams (Paragraph [0123-0143, 0151] an estimate of the UL to DL self-induced interference. Once a UE determines the need for self-calibration, the UE switches to half duplex mode until the calibration procedure has been completed; The UE will trigger a self-calibration based on changes in the TX-to-RX leakage. The UE will signal to the gNB that half duplex is only supported until a re-calibration has occurred. An alternative embodiment is to introduce periodic slots for FD UE self-calibration).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Eyuboglu in view of Jiao and Agiwal with the teachings of Schober. Schober provides a solution which  enables keeping dynamic range of the user equipment, thus saving power and cost. The method enables facilitating full duplex in the user equipment with human contact to allow UL transmission gap and other TPs, so that performance of self-interference cancellation can be improved by using the user equipment. The method enables executing self-calibration procedure to reuse existing transmission of SRS , so that interference in the network can be reduced due to self-calibration process (Schober Abstract; Paragraph [0001-0016]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Eyuboglu in view of Jiao and Su as applied to claim 2 above, and further in view of Hakola et al. U.S. Patent 10,893,544, hereinafter Hakola.

Regarding Claim 17, Eyuboglu in view of Jiao and Su disclose the method of Claim 2. Eyuboglu in view of Jiao and Su fail to explicitly disclose determining an additional random access channel configuration; and performing at least one random access channel operation different from determining the level of self-interference based at least in part on the additional random access channel configuration, wherein the at least one random access channel operation includes an initial access operation, a system information request operation, or a beam management operation.
However, Hakola more specifically teaches determining an additional random access channel configuration; and performing at least one random access channel operation different from determining the level of self-interference based at least in part on the additional random access channel configuration, wherein the at least one random access channel operation includes an initial access operation, a system information request operation, or a beam management operation (Figure 3; Column 6 [Line 58] – Column 9 [Line 23] Random access configuration including beam and reference signal information where the random access channel operation includes beam refinement  (beam management)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Eyuboglu in view of Jiao and Su with the teachings of Hakola. Hakola provides a solution for a simplified RACH procedure to achieve lower control overhead and/or lower latency (Hakola Abstract; Column 1 and 9).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Eyuboglu in view of Jiao as applied to claim 1 above, and further in view of Su et al. U.S. Patent Application Publication 2022/0182160, hereinafter Su, in view of Taherzadeh Boroujeni et al. U.S. Patent Application Publication 2020/0413451, hereinafter Boroujeni.

Regarding Claim 18, Eyuboglu in view of Jiao disclose the method of Claim 1. Eyuboglu in view of Jiao disclose self-interference of a received beam and various measurements but fail to disclose receiving from a network device a system information block message including a random access channel configuration, wherein determining the level of self-interference comprises: determining the level of self-interference of the received beam based at least in part on the received system information block message including the random access channel configuration.
However, Su more specifically teaches receiving from a network device a system information block message including a random access channel configuration, wherein determining the level of self-interference comprises: determining the level of self-interference of the received beam based at least in part on the received system information block message including the random access channel configuration (Abstract; Paragraph [0008 and 0086-0097] System information and configuration including cyclic prefix length of the physical random access channel and corresponding self-interference channel estimation based on system information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Eyuboglu in view of Jiao with the teachings of Su. Su provides techniques in which the flexibility of time-frequency resource configuration is improved, thus, improving system performance by configuring the transmission direction of the slot in a semi-static or dynamic manner. The method improves the efficiency of data transmission of the terminal without significantly affecting the performance in the full-duplex mode. The method realizes the configuration or scheduling of the duplex mode of the terminal, thus, optimizing performance and improving efficiency. The full-duplex transmission is not achieved without self-interference elimination, the performance of self-interference elimination strongly affects the throughput of a full-duplex system since the self-interference elimination technology is a technology for enabling of full-duplex technology (Su Abstract; Paragraph [0002-0008]).
Eyuboglu in view of Jiao and Su discloses system information including a random access channel configuration but may not explicitly disclose a system information block message. 
However, Boroujeni more specifically teaches the received system information block message including the random access channel configuration (Paragraph [0039 and 0074] PRACH preambles may have several formats, each with a different length, cyclic prefix (CP), and guard time (GT). A PRACH format may be identified from a PRACH configuration index, which may be transmitted by a gNodeB via higher layer signaling through a system information block (SIB) (e.g., SIB2)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Eyuboglu in view of Jiao and Su with the teachings of Boroujeni. The method enables providing data with varying quality of service (QoS) requirements such as differing throughput requirements, latency requirements, error tolerance requirements, reliability requirements, data throughput requirements, and mobility requirements, avoiding the need for utilizing large contention resolution timers, and utilizing a communications system to enable multiple wireless users to access content through sharing system resources such as wireless bandwidth (Boroujeni Abstract; Paragraph [0002-0003 0039 and 0087]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Eyuboglu in view of Jiao as applied to claim 1 above, and further in view of Bae et al. U.S. Patent Application Publication 2021/0352735, hereinafter Bae.

Regarding Claim 20, Eyuboglu in view of Jiao disclose the method of Claim 1. Eyuboglu in view of Jiao briefly disclose preambles but fail to explicitly disclose allocating a set of preamble identifiers or a set of preamble resources, or both; and transmitting a message including an indication of the set of preamble identifiers or the set of preamble resources, or both.
However, Bae more specifically teaches allocating a set of preamble identifiers or a set of preamble resources, or both; and transmitting a message including an indication of the set of preamble identifiers or the set of preamble resources, or both (Figure 7; Paragraph [0109-0117] A first group of the preambles (e.g., group A) may be selected for use by a UE to indicate a CE capability such as sending a contention resolution message with repetitions, while a second group of preambles (e.g., group B) may be selected for use by the UE to indicate a lack of a CE capability. Preamble group A may be further split into sub-groups (e.g., sub-group 1, sub-group 2, etc.) which may indicate different UE capabilities. One or more separate sets of resources for preamble transmission may be used to enable a UE to indicate a UE capability to a base station. For example, in an NR system, a gNB may configure separate sets (e.g., nonoverlapping sets) of RACH occasion (RO) resources corresponding to different CE capabilities of a UE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Eyuboglu in view of Jiao with the teachings of Bae. Bae provides a solution which enables performing the power adaptation for the physical uplink channel based on sending the contention resolution message, and configuring the set of parameters for power adaptation, thus reducing the power consumption of the UE. The method allows the UE to transmit the repetition of the contention message to the base station in an efficient manner, thus improving the performance of the wireless communication network in an effective manner (Bae Abstract; Paragraph [0002-0008]).

Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Eyuboglu in view of Jiao as applied to claim 1 above, and further in view of Lee et al. U.S. Patent Application Publication 2021/0344558, hereinafter Lee’558.

Regarding Claim 21, Eyuboglu in view of Jiao disclose the method of Claim 1. Eyuboglu in view of Jiao disclose various measurements but may not explicitly disclose transmitting a report including an indication of the determined level of self-interference of the received beam, wherein operating in the mode comprises: operating in the mode based at least in part on the transmitted report including the indication of the determined level of self-interference of the received beam.
However, Lee’558 more specifically teaches transmitting a report including an indication of the determined level of self-interference of the received beam, wherein operating in the mode comprises: operating in the mode based at least in part on the transmitted report including the indication of the determined level of self-interference of the received beam (Paragraph [0146-0147] measuring self-interference at the UE, which is the interference measured at DL receiving panel(s) by the signal transmitted from UL transmitting panel(s), can be a crucial criterion to determine the capability of multiple beam-specific DL and UL slot/symbol configurations at the UE. For UE to measure self-interference across different panels with different beams, the UE can be configured to transmit UL RS (e.g., SRS) at a panel(s) with a UL beam(s) and to measure the UL RS (i.e., self-interference) at another panel(s) with a DL beam(s), e.g., at a same time-and-frequency resource, and can also be configured to report the corresponding interference quantity. In this configuration, gNB 102 can collect the interference quantity with respect to the relationship between DL and UL panels with DL and UL beams, and can allocate multiple DL and UL slot/symbol configurations each of which is associated with a different beam ID, in a manner that self-interference can be minimized).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Eyuboglu in view of Jiao with the teachings of Lee’558. Lee’558 provides  a solution which enables utilizing a full-duplex technology for enabling an uplink transmission and a downlink transmission to simultaneously use the same frequency resource at the same time so as to improve spectral efficiency and overall network performances. The method allows a user equipment (UE) to dynamically allocate different DL/UL operations for different beam links in wireless networks (Lee’558 Abstract; Paragraph [0002-0008 and 0095]).

Regarding Claim 24, Eyuboglu in view of Jiao disclose the method of Claim 23. Eyuboglu in view of Jiao disclose various measurements but may not explicitly disclose receiving a report including an indication of the determined level of self-interference of the receive beam of the set of receive beams associated with the device; and operating in a mode based at least in part on the received report including the indication of the determined level of self-interference of the receive beam of the set of receive beams associated with the device.
However, Lee’558 more specifically teaches receiving a report including an indication of the determined level of self-interference of the receive beam of the set of receive beams associated with the device; and operating in a mode based at least in part on the received report including the indication of the determined level of self-interference of the receive beam of the set of receive beams associated with the device (Paragraph [0146-0147] measuring self-interference at the UE, which is the interference measured at DL receiving panel(s) by the signal transmitted from UL transmitting panel(s), can be a crucial criterion to determine the capability of multiple beam-specific DL and UL slot/symbol configurations at the UE. For UE to measure self-interference across different panels with different beams, the UE can be configured to transmit UL RS (e.g., SRS) at a panel(s) with a UL beam(s) and to measure the UL RS (i.e., self-interference) at another panel(s) with a DL beam(s), e.g., at a same time-and-frequency resource, and can also be configured to report the corresponding interference quantity. In this configuration, gNB 102 can collect the interference quantity with respect to the relationship between DL and UL panels with DL and UL beams, and can allocate multiple DL and UL slot/symbol configurations each of which is associated with a different beam ID, in a manner that self-interference can be minimized).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Eyuboglu in view of Jiao with the teachings of Lee’558. Lee’558 provides  a solution which enables utilizing a full-duplex technology for enabling an uplink transmission and a downlink transmission to simultaneously use the same frequency resource at the same time so as to improve spectral efficiency and overall network performances. The method allows a user equipment (UE) to dynamically allocate different DL/UL operations for different beam links in wireless networks (Lee’558 Abstract; Paragraph [0002-0008 and 0095]).

Claims 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Eyuboglu in view of Jiao and Lee’558 as applied to claim 21 above, and further in view of Haghighat et al. U.S. Patent Application Publication 2022/0190906, hereinafter Haghighat.

Regarding Claim 22, Eyuboglu in view of Jiao and Lee’558 disclose the method of Claim 21. Eyuboglu in view of Jiao and Lee’558 disclose reports but fail to explicitly disclose wherein transmitting the report comprises: transmitting the report in a random access channel payload associated with the random access channel signal.
However, Haghighat more specifically teaches wherein transmitting the report comprises: transmitting the report in a random access channel payload associated with the random access channel signal (Paragraph [0148] The WTRU may select any RACH occasion and/or preamble configured for 2-step RA regardless of the Synchronization Signal Block (SSB) to RACH occasion and/or preamble mapping configured if the WTRU provides the identity or identities of the preferred SSB(s) and/or CSI-RS(s). In a part of the msgA data payload, the WTRU may include measurements associated with the preferred beam(s). For example, the WTRU may include the payload of msgA RSRP, RSSI, Signal to Noise plus Interference Ratio (SINR), Block Error Rate (BLER), or Bit Error Rate (BER) measurements.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Eyuboglu in view of Jiao and Lee’558 with the teachings of Haghighat. Haghighat provides a solution which reduces the amount of downlink signaling by addressing, separately, the issues of preamble and physical uplink shared channel detection failure. Detects the collision and may reply on the group common search space to trigger a preamble reselection procedure. Enables multiple wireless users to access such content through the sharing of system resources, including wireless bandwidth (Haghighat Abstract; Paragraph [0002-0005, 0042 and 0125-0126]).

Regarding Claim 25, Eyuboglu in view of Jiao and Lee’558 disclose the method of Claim 24. Eyuboglu in view of Jiao and Lee’558 disclose reports but fail to explicitly disclose wherein receiving the report comprises: receiving the report in a random access channel payload associated with the random access channel signal.
However, Haghighat more specifically teaches wherein receiving the report comprises: receiving the report in a random access channel payload associated with the random access channel signal (Paragraph [0148] The WTRU may select any RACH occasion and/or preamble configured for 2-step RA regardless of the Synchronization Signal Block (SSB) to RACH occasion and/or preamble mapping configured if the WTRU provides the identity or identities of the preferred SSB(s) and/or CSI-RS(s). In a part of the msgA data payload, the WTRU may include measurements associated with the preferred beam(s). For example, the WTRU may include the payload of msgA RSRP, RSSI, Signal to Noise plus Interference Ratio (SINR), Block Error Rate (BLER), or Bit Error Rate (BER) measurements.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Eyuboglu in view of Jiao and Lee’558 with the teachings of Haghighat. Haghighat provides a solution which reduces the amount of downlink signaling by addressing, separately, the issues of preamble and physical uplink shared channel detection failure. Detects the collision and may reply on the group common search space to trigger a preamble reselection procedure. Enables multiple wireless users to access such content through the sharing of system resources, including wireless bandwidth (Haghighat Abstract; Paragraph [0002-0005, 0042 and 0125-0126]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Eyuboglu in view of Jiao as applied to claim 23 above, and further in view of Hassan Hussein et al. U.S. Patent Application Publication 2021/0258100, hereinafter Hassan.

Regarding Claim 26, Eyuboglu in view of Jiao disclose the method of Claim 23. Eyuboglu in view of Jiao briefly discloses receiving the random access channel signal from the device using a receive beam of a set of receive beams; and operating in a mode based at least in part on the received random access channel signal from the device (Eyuboglu  Column 13 [Line 11-19]  and Column 29 [Line 26-34] Upon receiving a PRACH from a user device, the radio node sends the user device a random access response message without exchanging any control messages with the controller) but may not go into specific detail regarding operating in a mode.
However, Hassan more specifically teaches operating in a mode based at least in part on the received random access channel signal from the device (Hassan Paragraph [0005 and 0405] uplink, the physical channels may further include the physical random-access channel (PRACH or RACH) used by UEs for accessing the network once a UE synchronized and obtained the MIB and SIB; The base station may signal to the UE control information like random access; The UE can possess the capability to signal its need for punctured resources, while the BS may possess the capabilities to process the UE request; Paragraph [0077, 0197 and 0426] The BS which, at step 622, chooses to initiate to operate in puncturing mode and/or in overlay mode. This choice may be based on criteria, such as criteria considering the original scheduling, the current status of the network, estimations, predictions, metrics, selections, data associated to the UEs, and so on; The transceiver of any of the preceding aspects, configured to obtain self-interference measurements when non-operating in puncturing mode, so that the transceiver, when starting to operate in the puncturing mode, performs self-interference mitigation (1103) based on at least the self-interference measurements obtained before starting the puncturing mode.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Eyuboglu in view of Jiao with the teachings of Hassan. Hassan provides a solution where a transceiver is provided to determine the DL or UL free area and the overlaid area according to a different and variable pattern, thus reduces the probability of puncturing an area associated to a high signal quality (Hassan Abstract; Paragraph [0002-0014]).


Allowable Subject Matter
Claims 7, 12, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 7, the prior art of record fail to disclose, alone or in any reasonable combination, as required by the dependent claim “selecting a preamble format associated with the random access channel signal based at least in part on a timing offset, wherein transmitting the random access channel signal comprises: transmitting the random access channel signal using the transmit beam of the set of transmit beams based at least in part on the selected preamble format, wherein the preamble format includes a short preamble format or a long preamble format.”
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Regarding Claim 12, the prior art of record fail to disclose, alone or in any reasonable combination, as required by the dependent claim “selecting the transmit beam and the receive beam based at least in part on determining a quasi-co location relationship between the transmit beam and the receive beam, wherein transmitting the random access channel signal comprises: transmitting the random access channel signal using the transmit beam of the set of transmit beams based at least in part on the determined quasi-co location relationship, wherein determining the level of self-interference comprises: determining the level of self-interference of the received beam based at least in part on the determined quasi-co location relationship.”
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Regarding Claim 16, the prior art of record fail to disclose, alone or in any reasonable combination, as required by the dependent claim “receiving a message including an indication of a set of preamble resources, the set of preamble resources including a set of common preamble resources for determining the level of self-interference at the device and at least one other device, wherein determining the level of self-interference comprises: determining the level of self-interference of the received beam based at least in part on the set of common preamble resources.”
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Regarding Claim 19, the prior art of record fail to disclose, alone or in any reasonable combination, as required by the dependent claim “determining a set of random access channel occasions or a set of random access channel periods, or both, based at least in part on a random access channel configuration, wherein determining the level of self-interference comprises: determining the level of self-interference of the received beam based at least in part on the set of random access channel occasions or the set of random access channel periods, or both.”
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414